Order entered September 19, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00730-CV

                       TFHSP SERIES LLC, SERIES 03, Appellant

                                             V.

                                MIDFIRST BANK, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-11478-L

                                         ORDER
        We GRANT appellant’s September 17, 2014 motion for an extension of time to file a

brief. We ORDER the brief tendered to this Court on September 15, 2014 filed as of the date of

this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE